DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 11 and 16.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “wherein the pre-defined number is at least two”. There is no prior mention of “pre-defined number”, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is NOT being considered.
	Claims 2-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-8, 10-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang PG PUB 20200027519 (hereinafter Zhang), in view of Choi PG PUB 20200110545 (hereinafter Choi).

Regarding independent claim 1, Zhang teaches a method (figure 6A/6B) of operating a storage device (200 in figure 1 of Zhang) comprising a non-volatile memory ([0053] of Zhang, “…the memory blocks 211 may include a NAND-type flash memory cell…”), the method comprising: 
storing ([0077] of Zhang, “…The RLT may depend on super block index, and NAND condition such as program erase count (PEC)…”, it would be obvious that program erase count is being tracked and monitored) program and erase counts of the non-volatile memory as metadata in units of super blocks, wherein each of the super blocks comprises at least two blocks among a plurality of blocks of the non-volatile memory (A1/A2/C/B2 in figure 4 of Zhang); 
performing a read operation (“test read” in abstract or “normal read operation” indicated in [0082] of Zhang,  e.g., 610 in figure 6A) on a first block (block in “read data set” in 610 in figure 6A and in [0078]/[0081] of Zhang, “…perform a test read operation on a read data set of the memory device using multiple read threshold entries…”, e.g., BLOCK000 in A1 in figure 4 of Zhang) included in a first super block (“a super block” in [0081], “…the read data set may correspond to physical addresses selected from a super block of the memory device…”, e.g., A1 in figure 4 of Zhang) of a plurality of super blocks, based on a first read level (one of the “multiple read threshold entries”, one of the entries becomes “good read threshold entry” in 620 in figure 6A); 
storing the first read level (“good read threshold entry” in 620 in figure 6A, or “historical read” in [0077], or RRT2 in figure 7) as a history read level (“history read level” has been interpreted as any of the entries in RLT, [0077] of Zhang, “…The RLT may include multiple entries, and the firmware may consider a default read as the first entry of the RLT, a historical read as the second entry of the RLT and a first read retry as third entry of RLT…”, or RRT2 in figure 7) of the first super block in a history buffer (RLT in figure 5 of Zhang, e.g., RLT for A1 in figure 4 of Zhang) when the read operation on the first block is successful (622 in figure 6B); 
read command” in [0082] of Zhang, “…the control component 120 may further perform a normal read operation on the memory device in response to a read command from a host, using the good read threshold entries…”) for a second block (selected block in super block, e.g., BLOCK010 in A1 in figure 4 of Zhang) of the first super block (A1 in figure 4 of Zhang) and an address of the second block from a host (100 in figure 1 of Zhang); and 
performing a read operation (“normal read operation” indicated in [0082] of Zhang, “…the control component 120 may further perform a normal read operation on the memory device in response to a read command from a host, using the good read threshold entries…”) on the second block (selected block in super block, e.g., BLOCK010 in A1 in figure 4) based on the history read level (“good read threshold entry” in 620 in figure 6A, or “historical read” in [0077], or RRT2 in figure 7) stored in the history buffer (RLT in figure 5 of Zhang, e.g., RLT for A1 in figure 4), wherein the pre-defined number is at least two. 
Alternatively, for the sake of argument, let us assume that Zhang does not teach storing  program and erase counts of the non-volatile memory as metadata in units of super blocks. 
However, Choi teaches in figure 8 and [0104] to store erase count in units of super blocks. The advantage of doing so is “for prolonging the life of a memory device” ([0041] of Choi).
Zhang and Choi are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Choi before him, to modify the read method of Zhang to include the store P/E count in unit of superblock implementation of Choi, such that program and erase counts of the non-volatile memory is stored as metadata in units of super blocks, in order to improve device performance.

Regarding claim 3, the combination of Zhang and Choi teaches the method of claim 1, wherein the performing of the read operation on the second block comprises: 
ascertaining whether the history read level of the first super block is present in the history buffer ([0077] of Zhang, “…When there is a host read command, the firmware …use the corresponding RLT to read the data from the memory device (e.g., NAND) 200…”); 
performing a history read operation (“normal read operation” indicated in [0082], “…the control component 120 may further perform a normal read operation on the memory device in response to a read command from a host, using the good read threshold entries…”) on the second block based on the history read level when the history read level is present (“good read threshold entry” in 620 in figure 6A of Zhang, or “historical read” in [0077] of Zhang, or RRT2 in figure 7 of Zhang); and 
performing a normal read operation on the second block based on a default read level when the history read level is not present (default read in [0073 of Zhang], “…read threshold values for one or more default reads, one or more historical reads and one or more read retries may be contained in and referred to collectively as a read level table (RLT)...”, [0077], “…When there is a host read command, the firmware may … use the corresponding RLT to read the data from the memory device (e.g., NAND) 200…”, however, test reads is interleaved with normal reads from a host by a certain ratio, for example 1:1000, therefore, before good read threshold entries can be generated by test read, RLT contains default read per [0077] of Zhang).

Regarding claim 7, the combination of Zhang and Choi teaches the method of claim 1, further comprising: grouping the plurality of blocks into the plurality of super blocks based on characteristics of the plurality of blocks ([0068] of Zhang, “…The plurality of memory blocks may be grouped or divided into super memory blocks by the controller 100 according to various schemes depending on design considerations...” one embodiment teaches in figure 4 of Zhang to group blocks based on physical locations, [0067] of Zhang, “…dividing the memory blocks according to physical positions…”)

Regarding claim 8, the combination of Zhang and Choi teaches the method of claim 1, further comprising: 
performing a background read operation (610 in figure 6A, test read operation in abstract) on at least one block selected from the first super block (e.g., A1 in figure 4 of Zhang) based on the history read level (one of multiple read threshold entries” which happens to be “good read threshold entry” in 620 in figure 6A in the past); 
generating a revised read level from the history read level when the background read operation fails ([0079] of Zhang teaches if data read fails, a new read data set is generated from bad data set per 626 in figure 6B, and new revised read voltage will be used in next round of searching); 
performing a read retry operation ([0088] of Zhang, “…the operation 610 may include reading data from the new read data set, using remaining read threshold entries…”) on the at least one selected block based on the revised read levels; and 
updating the history buffer by storing the revised read level as the history read level of the first super block ([0077] of Zhang, “…The RLT may include multiple entries, and the firmware may consider a default read as the first entry of the RLT, a historical read as the second entry of the RLT and a first read retry as third entry of RLT…”). 

Regarding claim 10, the combination of Zhang and Choi teaches the method of claim 1, wherein the performing of the read operation (“test read” in abstract or “normal read operation” indicated in [0082] of Zhang) on the first block (BLOCK000 in A1 in figure 4 of Zhang) is performed based on a default read level ([0077] of Zhang, “…The RLT may include multiple entries, and the firmware may consider a default read as the first entry of the RLT) in response to a read request received from the host (read command” in [0082], “…the control component 120 may further perform a normal read operation on the memory device in response to a read command from a host, using the good read threshold entries…”, in a situation before good read threshold entries can be generated by test read, RLT contains default read per [0077] of Zhang). 

Regarding independent claim 11, the combination of Zhang and Choi teaches a storage device (10 in figure 1 of Zhang) comprising: 
a non-volatile memory comprising a plurality of physical blocks (figure 4 of Zhang); and 
a controller (100 in figure 1 of Zhang) configured to group the plurality of physical blocks into a plurality of groups (A1/A2/C/B2 in figure 4 of Zhang), store program and erase counts ([0077] of Zhang, “…The RLT may depend on super block index, and NAND condition such as program erase count (PEC)…”, Choi teaches in figure 8 and [0104] to store erase count in units of super blocks) of each of the plurality of groups as metadata, 
store a read level of each of the plurality of groups in a history buffer (RLT in figure 5 of Zhang, e.g., RLT for A1 in figure 4), and when a read command and an address are received from a host ([0082] of Zhang, “…the control component 120 may further perform a normal read operation on the memory device in response to a read command from a host, using the good read threshold entries…”), control the non-volatile memory to perform a read operation (“normal read operation” indicated in [0082] of Zhang) on a selected physical block among the physical blocks corresponding to the address, based on a corresponding read level of a plurality of read levels (0077] of Zhang, “…The RLT may include multiple entries, and the firmware may consider a default read as the first entry of the RLT, a historical read as the second entry of the RLT and a first read retry as third entry of RLT…”) stored in the history buffer. 

Regarding independent claim 16, the combination of Zhang and Choi teaches a method (figure 6A/6B of Zhang) of operating a storage device (200 in figure 1 of Zhang) comprising a non-volatile memory ([0053] of Zhang, “…the memory blocks 211 may include a NAND-type flash memory cell…”) including a plurality of memory blocks (figure 4 of Zhang) divided into a plurality of memory groups (A1/A2/C/B2 in figure 4 of Zhang), the method comprising: 
performing a read operation (“test read” in abstract or “normal read operation” indicated in [0082] of Zhang,  e.g., 610 in figure 6A) on a first block (block in “read data set” in 610 in figure 6A and in [0078]/[0081] of Zhang, “…perform a test read operation on a read data set of the memory device using multiple read threshold entries…”, e.g., BLOCK000 in A1 in figure 4 of Zhang) included in a first memory group (“a super block” in [0081] of Zhang, “…the read data set may correspond to physical addresses selected from a super block of the memory device…”, e.g., A1 in figure 4 of Zhang), from among the plurality of memory groups, based on a first read level (one of the “multiple read threshold entries”, one of the entries becomes “good read threshold entry” in 620 in figure 6A of Zhang); 
storing the first read level (“good read threshold entry” in 620 in figure 6A, or “historical read” in [0077], or RRT2 in figure 7) as a read level of the first memory group in a history buffer (RLT in figure 5 of Zhang, e.g., RLT for A1 in figure 4 of Zhang) when the read operation on the first block is successful; 
receiving a read request (read command” in [0082] of Zhang, “…the control component 120 may further perform a normal read operation on the memory device in response to a read command from a host, using the good read threshold entries…”) for a second block (selected block in super block, e.g., BLOCK010 in A1 in figure 4 of Zhang) included in the first memory group (A1 in figure 4 of Zhang) and an address of the second block from a host; 
determining a second read level (“good read threshold entries” in [0082] of Zhang) based on the first read level stored in the history buffer and a characteristic offset (in a situation there is NO offset between blocks in same superblock) indicating differences in characteristics between the first block and the second block; and 
performing a read operation (“normal read operation” indicated in [0082] of Zhang, “…the control component 120 may further perform a normal read operation on the memory device in response to a read command from a host, using the good read threshold entries…”) on the second block based on the second read level. 

Regarding claim 17, the combination of Zhang and Choi teaches the method of claim 16, wherein the first read level (one of the “multiple read threshold entries”, one of the entries becomes “good read threshold entry” in 620 in figure 6A of Zhang) is a default read level that is previously set for the first memory group. 

Regarding claim 18, the combination of Zhang and Choi teaches the method of claim 16, further comprising: 
obtaining ([0077] of Zhang, “…The RLT may depend on super block index, and NAND condition such as program erase count (PEC)…”) program and erase counts of the non-volatile memory for each of the plurality of memory groups; and 
storing (Choi teaches in figure 8 and [0104] to store erase count in units of super blocks) the program and erase counts into the storage device as metadata. 

Allowable Subject Matter
Claims 2, 4-6, 9, 12-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art to the present invention is Zhang (US 20200027519 Al).
Zhang discloses a memory system includes a memory device and a controller. The controller performs a test read operation on a read data set of the memory device, using multiple read threshold entries and determines which are good read threshold entries based on results of the read operation. The controller selects a best read threshold entry among the multiple read threshold entries based on a result of the test read operation, partitions the read data set into a good data set decodable by the best read threshold entry and a bad data set undecodable by the best read threshold entry, and sets the bad data set as a new read data set. 
Regarding claim 2, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: generating a revised read level from the first read level when the read operation on the second block fails; performing a read retry operation on the second block using the revised read level; and updating the first read level of the first super block stored in the history buffer based on the revised read level. 
Regarding claim 4, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: generating a second revised read level from the history read level when the history read level is present and otherwise from the default read level, when the read operation on the second block fails; performing a read retry operation on the second block based on the second revised read level; and updating the history buffer by storing the second revised read level as the history read level of the first super block. 
Regarding claim 5 (and the respective dependent claim 6), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the performing of the read operation on the second block comprises: calculating an adjusted read level by adding a characteristic offset indicating differences in characteristics between the first block and the second block to the history read level; and performing a read operation on the second block based on the adjusted read level. 
Regarding claim 9, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: performing a background read operation on each of the super blocks; calculating a characteristic value of each block of the super blocks based on the background read operation; detecting a defective block, within a selected one of the super blocks, based on the characteristic values; and replacing the detected defective block by another block of the non-volatile memory. 
Regarding claim 12 (and the respective dependent claim 13), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the controller revises the corresponding read level and performs a read retry operation on the selected physical block based on the revised read level when it is determined that the read operation performed on the physical block based on the corresponding read level has failed. 
Regarding claim 14, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the controller determines an adjusted read level by adding an offset to the corresponding read level, and transmits the adjusted read level to be used during the read operation on the physical block to the non-volatile memory, wherein the offset is obtained based on differences in characteristics between the selected physical block and the other physical block. 
Regarding claim 15, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the controller controls the non-volatile memory to perform a background read operation on the plurality of physical blocks, and regroup the plurality of physical blocks based on a characteristic value of each of the plurality of physical blocks, which is calculated based on the background read operation. 
Regarding claim 19 (and the respective dependent claim 20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a device offset indicating electrical characteristics of each of the plurality of memory devices is stored in the memory device corresponding thereto, and the first block and the second block are respectively located in a first memory device and a second memory device of the plurality of memory devices, and the characteristic offset is calculated based on a device offset of the first memory device and a device offset of the second memory device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824